Citation Nr: 1501018	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The medical evidence of record shows that the Veteran's traumatic arthritis of the lumbar spine is predominantly manifested by pain which functionally limits the range of motion in the Veteran's back to, at most, 35 degrees of flexion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a traumatic arthritis lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2007 and June 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He was also offered the opportunity to testify at a hearing before the Board, but he declined.  

Additionally, VA obtained medical examinations in April 2007, May 2010, October 2010, January 2011, July 2011, and September 2014 with respect to the claim on appeal.  The Board finds the examinations to be fully adequate for rating purposes as the examiners evaluated the Veteran's service connected orthopedic disability and provided the information necessary to rate the condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In a June 2007 rating decision, a 20 percent disability rating was continued pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2014).  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and VA treatment records, does not show that the Veteran has been prescribed bed rest of at least 2 weeks in duration on any occasion during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome.  At his VA examination in September 2014, the examiner specifically found that the Veteran did not have IVDS.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

Turning to the evidence of record, the Board notes that the evidence consists primarily of VA examination reports and the Veteran's statements.

At an April 2007 VA thoracolumbar spine examination, the Veteran reported back pain and muscle spasm, and that he had been prescribed three days bed rest by his doctor in March 2006.  On clinical examination, the Veteran had forward flexion of the thoracolumbar spine to 90 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, left rotation to 30 degrees, and right rotation to 20 degrees.  There was no additional limitation of motion with repetition due to pain, fatigue, weakness, or lack of endurance.  There was palpable spasm and tenderness.  There was no atrophy.  The diagnosis was severe osteoarthritis of the thoracolumbar spine with associated muscle spasm.  

In an August 2007 notice of disagreement, the Veteran claimed the April 2007 VA examination was inadequate and failed to properly assess the extent of his back condition.  He stated that while he did achieve 90 degrees of flexion, he was not instructed to stop when it became painful and he needed assistance to achieve a standing position afterwards.

A May 2010 VA examination report reflects that the Veteran reported constant lower back pain at 3-8/10 on the pain scale.  Bending or standing triggered flare-ups of severe lower back pain that could last for hours.  The Veteran reported he could not sit for more than 30 minutes or stand for more than 10 minutes due to his back pain.  On physical examination, the Veteran had a range of motion of the thoracolumbar spine to 40 degrees of flexion, 10 degrees of extension, 4 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 10 degrees of left lateral rotation, 5 degrees of right lateral rotation.  There was no additional loss of excursion due to pain, fatigue, weakness, or lack of endurance after repetitive motion.  There was pain on motion after three repetitions.  

In an August 2010 statement, the Veteran reported his back was in chronic pain and he had difficulty sitting for more than 15-20 minutes without pain.  

An October 2010 VA examination report reflects that the Veteran reported worsening symptoms in his lower back.  The Veteran reported flare-ups of pain that occurred with twisting, sleeping on his left side, and lifting over 20 pounds.  On physical examination, the Veteran demonstrated range of motion of the thoracolumbar spine to 35 degrees of flexion, 10 degrees of extension, 10 degrees of lateral flexion bilaterally, and 10 degrees of lateral rotation bilaterally.  There was no objective evidence of painful motion.  There was no change in range of motion after repetitive testing due to pain, fatigue, weakness, or lack of endurance.  

A January 2011 general VA examination reflects the Veteran demonstrated range of motion of the thoracolumbar spine to 50 degrees of flexion, 2 degrees of extension, 2 degrees of right lateral flexion, 5 degrees of left lateral flexion, 15 degrees of left rotation, and 4 degrees of right rotation.  After three repetitions the Veteran had pain.  There was no loss of excursion due to pain, fatigue, weakness, or lack of endurance.  

At a July 2011 VA unemployability examination, the Veteran reported chronic lower back pain that was getting progressively worse.  He reported he was not on any medication at that time and had no incapacitating episodes within the last 12 months.  On physical examination, the Veteran had 75 degrees of flexion, 15 degrees of extension, right and left lateral flexion of 15 degrees, and right and left rotation of 20 degrees.  After the first repetitive motion testing his flexion was reduced to 60 degrees.  Testing was stopped after the second repetition due to muscle spasm and pain in the lower back.  

A September 2014 VA examination report reflects that the Veteran reported constant lumbar pain.  On physical examination, the Veteran had 60 degrees of flexion, 0 degrees of extension, 15 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  There was objective evidence of painful motion.  Repetitive motion testing did not result in additional loss of motion.  Functional loss after three repetitions was noted as less movement than normal and pain on movement.  There was guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spine contour.  There was no muscle spasm, ankylosis, or IVDS and incapacitating episodes noted at the time of examination.  The examiner estimated an additional loss of 5 degrees of flexion and mild overall loss of strength and coordination and fatigue due to repetitive movement.

As described above, an orthopedic rating in excess of 20 percent requires either ankylosis or forward flexion of the spine to be limited to 30 degrees or less.

In this case, at no time has ankylosis been shown in the Veteran's spine, nor has ankylosis been alleged.  Moreover, the Veteran has consistently demonstrated range of motion in his back, indicating that it is not ankylosed.  As such, a higher rating is not warranted on this basis.

The range of motion of the Veteran's back has been measured on several occasions during the course of his appeal.  During the appeal period the Veteran's forward flexion was 90 degrees in April 2007, 40 degrees in May 2010, 35 degrees in October 2010, 50 degrees in January 2011, 75 degrees in July 2011, and 60 degrees in September 2014.  These findings underscore the fact that the Veteran's range of motion was not limited to 30 degrees of forward flexion or less at any time during the course of the appeal, even after repetitive motion testing.  

The Board has also considered whether the Veteran's forward flexion has been functionally limited to 30 degrees due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this end, it is clear that the Veteran's back has been painful for the duration of his appeal.  The Veteran has expressed as much in his notice of disagreement and subsequent statements in support of his claim.  The Board has closely reviewed these comments, and understands the Veteran's concern that he is not being fully rated for his back disabilities.  However, VA disability ratings are focused on the Veteran's functionality, and not on the diagnosis attributed to a specific disability.  That is, VA looks to see what the symptoms of the back disability are (such as pain, limitation of motion, etc.), and not how it is diagnosed.  

Here, the Veteran's back is clearly painful, and the pain in turn has caused limitation of motion, but that is the reason he has been assigned a 20 percent rating.  

While the pain may have limited his forward flexion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to so functionally limit the Veteran's range of motion that his forward flexion is effectively limited to 30 degrees or less.  As noted, the Veteran was able to demonstrate 60 degrees of forward flexion in 2014 even with pain and following repetitive motion testing.  There is also no additional uncompensated limitation of motion that is not already contemplated by the current 20 percent evaluation.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion. 

The Board has also considered the fact that the Veteran experiences flare-ups from his back.  However, to the extent he has experienced flare-ups, they have not been shown to be of such severity to require prescribed bed rest, as contemplated by the rating schedule.  As such, they are not felt to be sufficiently impairing as to justify a higher rating.

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, the Veteran has been service connected for radiculopathy associated with his low back disability and assigned compensable ratings for his lower extremities.  He did not take exception to the initial rating assigned for his left lower extremity neuropathy in his notice of disagreement, instead emphasizing that his limitation of motion had not been adequately compensated.  Similarly he did not take exception to the rating later assigned for his right lower extremity neuropathy.  Thus, the Board finds that the ratings assigned for radiculopathy are not subjects for current appellate review.

Accordingly, a schedular rating in excess of 20 percent is denied for the Veteran's back.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted based on the ratings assigned for the Veteran's service-connected disabilities, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back and other service-connected disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  Moreover, to the extent he experiences flare-ups, the schedular rating considers situations in which flare-ups require bed rest.  In essence, the Veteran has not described any unique symptoms, and the fact remains that the Veteran is assigned a schedular rating in acknowledgement of the considerable back impairment he experiences.  It is clear that the Veteran's back disability causes significant impairment, and impairs the Veteran's ability to work.  However, again, the schedular ratings that are assigned in this case for the back and other service-connected disability are assigned to compensate in large part for any impairment with employment.  The Veteran has also not asserted that any or all of his additional service-connected disabilities require extraschedular consideration.  Furthermore, the Veteran has been granted individual unemployability from August 2010.

As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back and other service-connected disabilities and a referral for extraschedular consideration is not warranted for any of these disorders. 

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

A rating in excess of 20 percent for traumatic arthritis of the lumbar spine is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


